[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                              JOURNAL ENTRY
The prior Journal Entry and Opinion of this court released on June 1, 2001 is hereby corrected nunc pro tunc to reflect the state of Washington instead of California, which appears on page 15 in the last sentence of the first full paragraph. The sentence should read, "Rather, its narrow holding is that the best interest standard as the Washington trial court applied it to the broad visitation statute did not give sufficient deference to parental prerogatives." As so amended, the Journal Entry and Opinion of June 1, 2001 shall stand in full force and effect as to all its particulars. The corrected entry is attached.
  ______________________________________ DIANE KARPINSKI, ADMINISTRATIVE JUDGE:
KENNETH A. ROCCO. J., and MICHAEL J. CORRIGAN.J., CONCUR.